EXAMINER’S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on July 27, 2022.

The application has been amended as follows: 
On line 2 of Claim 6, please replace the phrase “the one of the bending extensions” with the phrase “one of the bending extensions”.

Response to Arguments
Applicant’s arguments, filed July 22, 2022 with respect to the previous set of claims have been fully considered and are persuasive.  The previous 112(a) and 112(b) rejections have been withdrawn due to the amendments made in the current set of claims.
The Examiner reiterates the reasons for withdrawing the previous prior art rejection in the Office Action mailed April 26, 2022 here: Applicant’s arguments, filed January 21, 2022 with respect to the current set of claims have been fully considered and are persuasive. The previous prior art rejection has been withdrawn as a result. Specifically, the Examiner notes that the newly added limitations to independent Claim 1, such as “wherein the evaporator is positioned...between the first extension and the second extension”, have changed the scope of the claimed invention such that the previous combination of references do not disclose this added feature, including Lee et al., (KR-20110068250), Park, (KR-101200034), Gongxi, (CN201680748), and Hirakawa, (JP2001072195). The remainder of Applicant’s remarks are considered moot.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection in the previous Office Action mailed April 26, 2022 because the previous prior art references did not disclose the newly added limitation “wherein the evaporator is positioned between the first extension and the second extension” to independent Claim 1, the Examiner conducted further searching and consideration of prior art in the relevant fields of endeavor. After doing so, the Examiner concluded that independent Claim 1 would be allowable over the closest prior art such as Lee et al., (KR-20110068250-A), since the prior art did not disclose the limitation “wherein the evaporator is positioned between the first extension and the second extension” as currently claimed in Claim 1 in combination with the limitations “wherein the first extension is inserted into the first cylindrical space of the evaporator” and “blades” in the field of “a liquid cooler”. 
Thus, the Examiner allows Claims 1-11, 14, 16, 21-24, & 26-30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779